EXHIBIT 10.1

Execution Version

FOURTH AMENDED AND RESTATED LIMITED WAIVER

THIS FOURTH AMENDED AND RESTATED LIMITED WAIVER dated as of September 30, 2020
(the “A&R Limited Waiver”) is granted by Bank of Montreal, as administrative
agent (the “Administrative Agent”), on behalf of and at the direction of the
Required Lenders in favour of MGE Niagara Entertainment Inc. (the “Borrower”);

WHEREAS the Borrower entered into a credit agreement dated as of June 10, 2019
(as amended on July 17, 2019 and as may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”) with, among
others, Complex Services Inc., as guarantor, the Administrative Agent, and each
of the lenders party thereto from time to time, as lenders (the “Lenders”);

AND WHEREAS in light of the COVID-19 pandemic and in accordance with Applicable
Law, OLG has authorized and directed the temporary closure of the Casino
Facilities (the “Closure”) until the date on which such Casino Facilities are
permitted to open to the public in accordance with Applicable Law, subject to
any other re-opening date by agreement of the parties;

AND WHEREAS OLG has agreed to provide certain financial relief to the Borrower
under the COSA, as further described in the letters from OLG to the Borrower
dated April 19, 2020 and June 12, 2020, copies of which have been provided to
the Lenders;

AND WHEREAS, the Closure has been for a duration of more than 60 consecutive
days which, in the absence of the Previous Limited Waivers (as defined below),
would have resulted in an Event of Default under Section 11.1.11 of the Credit
Agreement (the “Closure Default”);

AND WHEREAS the Closure was anticipated to result in a breach of the financial
covenants set forth in Sections 9.4.1 and 9.4.2 of the Credit Agreement as at
June 30, 2020 (the “Anticipated June Financial Covenant Breach”), and the
Borrower had requested, and the Required Lenders had agreed, in the Second
Amended and Restated Limited Waiver dated as of June 30, 2020 (the “Second June
Limited Waiver”), which amended and restated an earlier limited waiver dated
June 15, 2020 (the “First June Limited Waiver”), which amended and restated an
earlier limited waiver dated May 15, 2020 (the “May Limited Waiver” together
with the First June Limited Waiver, the Second June Limited Waiver and the July
Limited Waiver (as defined below), collectively, the “Previous Limited Waivers”)
to, among other things, extend the waiver of the Closure Default and waive the
Anticipated June Financial Covenant Breach until July 31, 2020, and waive the
delivery of the Compliance Certificate for the Fiscal Quarter ending June 30,
2020 pursuant to Section 9.1.1.3(a) of the Credit Agreement (the “Q1 Compliance
Certificate”) until July 31, 2020;

AND WHEREAS, pursuant to a Third Amended and Restated Limited Waiver dated as of
July 31, 2020 (the “July Limited Waiver”), which amended and restated the Second
June Limited Waiver, the Administrative Agent on behalf of and at the direction
of the Required Lenders (i) extended the waiver of the Closure Default, the
Anticipated June Financial Covenant Breach and the delivery of the Q1 Compliance
Certificate, and (ii) waived any additional breaches of the financial covenants
set forth in Sections 9.4.1 and 9.4.2 of the Credit Agreement (together with the
Anticipated June Financial Covenant Breach, collectively, the “Financial
Covenant Breaches”), and any consequences thereof under the Credit Agreement or
any other Loan Document, to September 30, 2020;



--------------------------------------------------------------------------------

AND WHEREAS, the Borrower has requested that the Required Lenders extend the
waiver of (i) the Financial Covenant Breaches, (ii) the requirement to deliver
the Q1 Compliance Certificate, (iii) any occurrence of the Closure Default, and
any consequences thereof, under the Credit Agreement or any other Loan Document,
in each case from the date hereof until November 30, 2020 (such period being
referred to herein as the “Extended Waiver Period”);

AND WHEREAS the Borrower has requested, and the Required Lenders have agreed, to
also waive the delivery of the Compliance Certificate for the Second Quarter
ending September 30, 2020 pursuant to Section 9.1.1.3(a) of the Credit Agreement
(the “Q2 Compliance Certificate”) and the delivery of the Annual Business Plan
for the Operating Year ending March 31, 2020 pursuant to Section 9.1.1.4 of the
Credit Agreement (the “Annual Business Plan”), in each case, until the end of
the Extended Waiver Period;

AND WHEREAS the Required Lenders have agreed to the requested waivers on the
terms and conditions specified herein;

NOW THEREFORE the parties hereto hereby agree as follows:

 

1.

Capitalized terms used and not otherwise defined in this A&R Limited Waiver
shall have the meanings given to them in the Credit Agreement or Schedule A
attached hereto, as applicable.

 

2.

The Administrative Agent on behalf of the Required Lenders hereby waives any
occurrence of the Closure Default, the Financial Covenant Breaches and the
requirement to deliver the Q1 Compliance Certificate, the Q2 Compliance
Certificate and the Annual Business Plan and any consequences thereof, under the
Credit Agreement or any other Loan Document, during the Extended Waiver Period;
provided that the Borrower agrees that the waivers and consents set out herein
continue to be subject to the terms and conditions set out in Section 2 of the
July Limited Waiver which, for greater certainty, are:

 

  (a)

the Borrower shall not request, and the Lenders shall have no obligation to make
available, any Advances under either Credit Facility;

 

  (b)

Schedule B of the Credit Agreement is deleted in its entirety and replaced with
Schedule B attached hereto, and the Applicable Margin shall be deemed to be at
Level 5;

 

  (c)

it shall at all times maintain Liquidity of not less than $15,000,000;

 

  (d)

it shall not make any Distributions pursuant to clause (c) or (e) of the
definition of Permitted Distributions;



--------------------------------------------------------------------------------

  (e)

it shall not (i) amend, modify, supplement or waive provisions of the Leases,
the MGE Management Agreement, the CNHI Consulting Agreement or the Convertible
Debentures unless such amendment, modification, supplement or waiver would not
increase payments by the Borrower thereunder or otherwise be adverse to the
interests of the Lenders, or (ii) make any Acquisitions; and

 

  (f)

by no later than the Tuesday of each week commencing August 4, 2020, it shall
deliver to the Administrative Agent a report on its Liquidity which sets out
(i) the Liquidity of the Borrower as at the last Business Day of the prior one
week period, and (ii) a reconciliation to the Liquidity Forecast and management
commentary as to any material variations.

 

3.

The Borrower agrees that it shall be an Event of Default under the Credit
Agreement if, during the Extended Waiver Period, OLG ceases to either
(i) provide the Borrower with full relief from the Threshold (as defined in the
COSA) payments otherwise due under the COSA for more than five (5) Business Days
in aggregate during such period, or (ii) pay to the Borrower the Fixed Component
Per Diem (as defined in the COSA) for more than five (5) Business Days in
aggregate during such period.

 

4.

This A&R Limited Waiver and the amendments and waivers herein shall become
effective on the date on which the Administrative Agent has received executed
counterparts of this A&R Limited Waiver.

 

5.

The waivers contained in this A&R Limited Waiver shall be effective only in this
instance for the duration of the Extended Waiver Period and for the specific
purpose for which they were intended and shall not be deemed to be consents to
any other transaction or matter or waivers of compliance in the future, or
waivers of any preceding or succeeding breach of the same or any other covenant
or provision of the Credit Agreement or any other Loan Document.

 

6.

This A&R Limited Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. This A&R Limited Waiver may be executed
by way of electronic signature (including through an information system such as
DocuSign or OneSpan or by any other electronic means) and any such execution of
this A&R Limited Waiver shall be of the same legal effect, validity or
enforceability as a manually executed signature. Delivery of an executed
counterpart of a signature page to this A&R Limited Waiver by telecopier or by
electronic transmission of a pdf formatted copy shall be effective as delivery
of a manually executed counterpart of this A&R Limited Waiver.



--------------------------------------------------------------------------------

7.

The Borrower, by countersigning this A&R Limited Waiver, confirms that, after
taking into account the waivers provided for herein (i) no Default or Event of
Default has occurred and is continuing as of the date hereof and (ii) the
representations and warranties of the Loan Parties made in or pursuant to the
Credit Agreement and the other Loan Documents are true and correct in all
material respects as of the date hereof (except such representations and
warranties which are specified to be made as of a particular date, in which case
such representations and warranties were true and correct as of such date).

 

8.

This A&R Limited Waiver constitutes a Loan Document for the purposes of the
Credit Agreement, and amends and restates the July Limited Waiver in its
entirety.

 

9.

This A&R Limited Waiver shall be governed by, and construed in accordance with,
the laws of the Province of Ontario and the federal laws of Canada applicable
therein.

- signature pages follow -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Administrative Agent has signed this A&R Limited Waiver
on behalf of and at the direction of the Required Lenders effective as of the
first date written above.

 

BANK OF MONTREAL, as Administrative Agent By:   /s/ James DiGiacomo   Name:
James DiGiacomo   Title:   Managing Director Loan Syndication By:   /s/ Francois
Wentzel   Name: Francois Wentzel   Title:   Managing Director

 

[Signature Page – September 2020 A&R Waiver]



--------------------------------------------------------------------------------

The undersigned acknowledges and agrees to the foregoing as of the date first
above written.

 

MGE NIAGARA ENTERTAINMENT INC., as Borrower By:   /s/ Richard Taylor   Name:
Richard Taylor   Title:   Vice President By:   /s/ Nav Sandhawalia   Name: Nav
Sandhawalia   Title:   Secretary

 

[Signature Page – September 2020 A&R Waiver]



--------------------------------------------------------------------------------

SCHEDULE A – DEFINITIONS

“Cage Cash” means, at any time, the aggregate amount of cash float held by, or
for the account of, any Obligor that is maintained by such Obligor under
Applicable Law or any Material Authorization for the purpose of making change,
redeeming chips and paying winnings to any Person entitled thereto in connection
with the slot machines, table games, and other lottery and related promotional
schemes conducted, managed and operated by any Obligor in the Casino Facilities.
For certainty, Cage Cash does not include any cash float that is supplied by, or
the property of, a Gaming Authority.”

“Liquidity” means the sum of (i) the amount by which the aggregate amount of the
Revolving Facility Commitments then in effect exceed the then outstanding
Obligations plus (ii) Unrestricted Cash of the Obligors.”

“Liquidity Forecast” means the forecast prepared by a senior officer of the
Borrower of the Borrower’s Liquidity determined on a weekly basis for the period
commencing April 1, 2020 and ending on December 31, 2020 attached hereto as
Schedule C.”

“Unrestricted Cash” means the aggregate amount of cash and Cash Equivalents held
by the Obligors which is subject to a valid first charge under the Security
Documents and not otherwise subject to any Lien or restriction which would
restrict the use thereof by the Obligors and, for greater certainty,
“Unrestricted Cash” includes Cage Cash.”



--------------------------------------------------------------------------------

SCHEDULE B – APPLICABLE MARGIN

 

Pricing
Level

  

Total
Leverage Ratio

   Bankers’
Acceptances/
        Letters of Credit /         
LIBOR Loans     Prime Rate
        Loans / USBR        
Loans             Undrawn        
Fee  

5

   N/A      5.00 %      3.50 %      1.25 % 

4

   >4.00x £ 5.00x      4.00 %      2.50 %      1.00 % 

3

   < 4.00x ³ 3.00x      3.50 %      2.00 %      0.875 % 

2

   < 3.00x ³ 2.00x      3.25 %      1.75 %      0.8125 % 

1

   <2.00x      3.00 %      1.50 %      0.75 % 



--------------------------------------------------------------------------------

SCHEDULE C - LIQUIDITY FORECAST

(see attached)